Citation Nr: 1415769	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-45 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to October 15, 2013, and greater than 40 percent thereafter for a lumbosacral spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to a service-connected disability of the left upper extremity.

3.  Entitlement to service connection for a bladder condition.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for a disability manifested by fatigue & joint & muscle pain, to include fibromyalgia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected lumbosacral spine disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to June 1995, from March to October 2003, and from March 2004 to February 2005, including in support of Operations Enduring Freedom and Noble Eagle.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for a lumbosacral spine disability, assigning a 20 percent rating effective August 21, 2009.  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in November 2010.

This matter also is on appeal from a July 2010 rating decision in which the RO denied the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity, including as due to a service-connected disability of the left upper extremity, and for a bladder condition, irritable bowel syndrome, and for a disability manifested by fatigue & joint & muscle pain, to include fibromyalgia.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in February 2011.  Because the Veteran withdrew his Board hearing request in April 2012, his prior hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2013).  

In a November 2013 rating decision, the RO assigned a 40 percent rating effective October 15, 2013, for the Veteran's service-connected lumbosacral spine disability.  The RO also granted service connection for radiculopathy in each of the Veteran's lower extremities, assigning separate 10 percent ratings effective October 15, 2013, for each extremity.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In September 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board notes that, in this remand, it addressed the Veteran's assertion that he was a "Persian Gulf Veteran" and entitled to consideration of the provisions found in 38 C.F.R. § 3.317 for Veterans who had active service in the southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317 (2013).  Because the Board concluded in its September 2013 remand that the record evidence did not support a finding that the Veteran was a "Persian Gulf Veteran," and because (as the Board noted in September 2013) the Veteran has conceded that he is not, in fact, a "Persian Gulf Veteran," this aspect of his currently appealed claims will not be considered in this decision.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran may not be employable by reason of his service-connected lumbosacral spine disability.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected lumbosacral spine disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to raise a claim for TDIU based on more than just the service-connected lumbosacral spine disability, the Veteran is invited to file such a claim at his local RO.

The issues of entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to a service-connected disability of the left upper extremity, for a bladder condition, irritable bowel syndrome, and for a disability manifested by fatigue & joint & muscle pain, to include fibromyalgia, and entitlement to a TDIU due exclusively to the service-connected lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, prior to October 15, 2013, the Veteran's service-connected lumbosacral spine disability was manifested by, at worst, complaints of chronic low back pain and disrupted sleep, mildly reduced flexion and lateral rotation of the lumbosacral spine, and paravertebral muscle spasm from mid-thoracic to upper lumbar region.

2.  The record evidence shows that, effective October 15, 2013, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, forward flexion limited to 25 degrees.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent prior to October 15, 2013, and greater than 40 percent thereafter, for a service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5242-5237 (2013).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September and October 2009 and in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his lumbosacral spine disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in October 2009.

As will be explained below in greater detail, the evidence does not support granting an increased rating for a lumbosacral spine disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in January 2010; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his lumbosacral spine disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for a Lumbosacral Spine Disability

The Veteran contends that his service-connected lumbosacral spine disability is more disabling than currently evaluated.  He specifically contends that he experiences extreme low back pain and disrupted sleep on a daily basis.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 20 percent disabling effective August 21, 2009, under 38 U.S.C.A. § 4.71a, DC 5237 (lumbosacral strain), and as 40 percent disabling effective October 15, 2013, under 38 C.F.R. § 4.71a, DC 5242-5237 (degenerative arthritis of the spine-lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5242-5237 (2013).  (The Board notes parenthetically that, although the Veteran's service-connected lumbosacral spine disability initially was evaluated as 20 percent disabling effective August 21, 2009, under DC 5237, it appears that, in the November 2013 rating decision which assigned a 40 percent rating effective October 15, 2013, for this disability, the RO expanded the DC for evaluating this disability to include DC 5242, creating a hyphenated DC 5242-5237, and continued to evaluate this disability on the basis of lumbosacral strain (i.e., DC 5237).  No substantive changes were made to DC 5237 during the pendency of this appeal and this DC remains valid in adjudicating the Veteran's increased rating claim.  See also 38 C.F.R. § 4.27 (2013).)

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The recent evidence shows that, on VA outpatient treatment in July 2009, the Veteran's complaints included "back pain has never gotten any better."  The Veteran stated that he "hurts every day, all day, despite taking" several medications for pain.  Objective examination showed the Veteran "hurts essentially anywhere I palpate."  The assessment was osteoarthritis "that is out of proportion for a man this age."

In statements on a VA Form 21-4138 received by facsimile transmission by the RO on August 21, 2009, the Veteran requested an increased rating for his service-connected lumbosacral spine disability.  He specifically contended, "I have been having increased pain, decreased range of motion, cannot get comfortable to sleep, [and] have to change positions often with pillows beneath and between my knees."  The RO correctly interpreted this statement as an increased rating claim for the Veteran's service-connected lumbosacral spine disability.

On VA outpatient treatment later in August 2009, the Veteran's complaints included low back pain.  "He feels great restriction in his work from the back."  Physical examination showed complaints of pain in the lumbar spine on hip flexion and extension, pain and tenderness to palpation in the lumbar spine, and non-tender sacroiliac joints.  X-rays showed mild loss of the space height between L5 and S1 which was unchanged.  The radiologist's impression was no focal osseous abnormality.  The clinician's assessment included chronic low back pain.

In an "Attending Note" dated in August 2009 and included in the Veteran's VA outpatient treatment records, a VA attending physician stated that the Veteran had "suffered a back injury related to minor fall in the past with resultant low back pains."  A magnetic resonance imaging (MRI) scan had shown mild to moderate disease throughout the lumbosacral spine.  The Veteran reported that his pain had been steady for approximately 4-5 years.  The VA attending stated, "From history, there is enough present concerning for potential spondyloarthropathy, but examination not appearing as consistent."  Physical examination showed pain on passive flexion and extension of the lumbosacral spine and more lumbar pain on palpation of the sacroiliac joints.  The VA attending also stated, "Unlikely to be related to spondyloarthropathy given normal colonoscopy and no symptoms truly consistent with sacro-ilitis."

The Veteran submitted several lay statements in support of his claim in September 2009.  All of these statements were to the effect that the symptomatology attributable to the Veteran's service-connected lumbosacral spine disability was worsening.  The Veteran also contended that his service-connected lumbosacral spine disability interfered with his job as an embalmer and funeral director.

In statements on his November 2010 VA Form 9 (substantive appeal), the Veteran asserted that he was entitled to an increased rating for his service-connected lumbosacral spine disability because he experienced "exquisite pain."

On VA outpatient rheumatology consult in November 2011, the Veteran's complaints included worsening low back pain.  He reported that his multi-joint pain had begun in his low back in 2004.  He experienced "[m]arked sleep problems due to pain (intermittent awakening from pain)."  He rated his pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed mildly reduced flexion and lateral rotation of the lumbosacral spine, paravertebral muscle spasm from mid-thoracic to upper lumbar region, normal muscle strength in all extremities, intact sensation, and normal deep tendon reflexes.  Prior radiological studies of the Veteran's lumbosacral spine were reviewed.  The assessment included chronic back pain.

On VA back (thoracolumbar spine) Disability Benefits Questionnaire on October 15, 2013, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of a back injury in 2003 was noted.  The Veteran denied that flare-ups of low back pain impacted thoracolumbar spine function.  Range of motion testing of the lumbosacral spine showed flexion to 25 degrees with pain beginning at 25 degrees, extension to 25 degrees with pain beginning at 25 degrees, lateral flexion to 15 degrees in each direction with pain beginning at 15 degrees, right lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and left lateral rotation to 30 degrees or greater with pain beginning at 30 degrees.  The Veteran was able to perform repetitive range of motion testing without additional limitation of motion in the lumbosacral spine.  He experienced functional loss of the thoracolumbar spine due to less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, or weight-bearing.  Physical examination showed no localized tenderness to palpation in the joints or soft tissues of the lumbosacral spine, 5/5 muscle strength in the hips, knees, ankles, and great toes, no muscle atrophy, normal reflexes in the knees and ankles, normal sensation, negative straight leg raising, mild intermittent pain of the bilateral lower extremities, and no intervertebral disc syndrome.  X-rays showed arthritis.  The VA examiner stated that the Veteran's lumbosacral spine did not impact his ability to work.  The Veteran reported that he currently worked part-time (20-24 hours) per week at Lowe's in a sedentary job and was in school to become a teacher.  The VA examiner also stated the Veteran previously had worked in a mortuary "but back necessitated job change and [return] to school to alter employment opportunities."  The diagnosis was degenerative disc disease L5-S1.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent prior to October 15, 2013, and greater than 40 percent thereafter, for his service-connected lumbosacral spine disability.  The Veteran contends that his service-connected lumbosacral spine disability is more disabling than currently evaluated, resulting in disrupted sleep and extreme daily low back pain.  The record evidence does not support the Veteran's assertions regarding worsening of his service-connected lumbosacral spine disability, however.  It shows instead that, prior to October 15, 2013, this disability was manifested by, at worst, complaints of chronic low back pain and disrupted sleep, mildly reduced flexion and lateral rotation of the lumbosacral spine, and paravertebral muscle spasm from mid-thoracic to upper lumbar region (as seen on VA outpatient treatment in November 2011).  For example, a VA clinician noted in July 2009 that the Veteran's complaints of osteoarthritis were "out of proportion for a man this age."  Subsequent physical examination in August 2009 showed complaints of pain in the lumbar spine on hip flexion and extension, pain and tenderness to palpation in the lumbar spine, and non-tender sacroiliac joints.  X-rays showed only mild loss of the space height between L5 and S1 which was unchanged.  The radiologist's impression was no focal osseous abnormality.  A VA attending physician stated that same month (in August 2009) that an MRI scan had shown only mild to moderate disease throughout the lumbosacral spine.  The Veteran also had reported that his pain had been steady for approximately 4-5 years.  Although physical examination showed pain on passive flexion and extension of the lumbosacral spine and more lumbar pain on palpation of the sacroiliac joints, the VA attending physician concluded that the Veteran had "no symptoms truly consistent with sacro-ilitis."  The Veteran reported to a VA rheumatologist in November 2011 that he experienced "[m]arked sleep problems due to pain (intermittent awakening from pain)."  He also rated his pain as 6/10 on a pain scale.  Physical examination showed only mildly reduced flexion and lateral rotation of the lumbosacral spine, paravertebral muscle spasm from mid-thoracic to upper lumbar region, normal muscle strength in all extremities, intact sensation, and normal deep tendon reflexes.  

The record evidence does not indicate that, prior to October 15, 2013, the Veteran's service-connected lumbosacral spine disability was manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e., at least a 40 percent rating under DC 5237-5242) such that a disability rating greater than 20 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5237-5242 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent prior to October 15, 2013, for his service-connected lumbosacral spine disability.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent prior to October 15, 2013, for the Veteran's service-connected lumbosacral spine disability have not been met.  See also 38 C.F.R. § 3.102.  

The Veteran also is not entitled to a disability rating greater than 40 percent effective October 15, 2013, for his service-connected lumbosacral spine disability.  The Board acknowledges that, on VA examination on October 15, 2013, the symptomatology attributable to this disability had worsened.  Flexion of the thoracolumbar spine was limited to 25 degrees with pain beginning at 25 degrees.  The Veteran was able to perform repetitive range of motion testing without additional limitation of motion in the lumbosacral spine, however, although he also experienced functional loss of the thoracolumbar spine due to less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, or weight-bearing.  Physical examination showed no localized tenderness to palpation in the joints or soft tissues of the lumbosacral spine, 5/5 muscle strength in the hips, knees, ankles, and great toes, no muscle atrophy, normal reflexes in the knees and ankles, normal sensation, negative straight leg raising, mild intermittent pain of the bilateral lower extremities, and no intervertebral disc syndrome.  Although the Veteran also experienced mild intermittent pain of the bilateral lower extremities, the Board notes that, in a November 2013 rating decision, the RO granted separate 10 percent ratings effective October 15, 2013, for radiculopathy in each of the Veteran's lower extremities.  

The Board agrees with the RO's determination in the November 2013 rating decision that the October 2013 VA examination findings supported assigning a 40 percent rating effective October 15, 2013, for the Veteran's service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, DC 5237-5242 (2013).  Critically, although the Board recognizes that the Veteran continues to complain of significant low back pain, there is no objective evidence that he experienced unfavorable ankylosis of the entire thoracolumbar spine (i.e., at least a 50 percent rating under DC 5237-5242) such that a disability rating greater than 40 percent effective October 15, 2013, for his service-connected lumbosacral spine disability is warranted.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 40 percent effective October 15, 2013, for his service-connected lumbosacral spine disability.  In summary, the Board finds that the criteria for a disability rating greater than 40 percent effective October 15, 2013, for the Veteran's service-connected lumbosacral spine disability also have not been met.

The Board finally finds that additional staged ratings are not appropriate for the Veteran's service-connected lumbosacral spine disability.  As discussed above, the record evidence demonstrates that the Veteran has experienced the same level of disability due to his service-connected lumbosacral spine disability during each of the time periods on appeal.  Thus, consideration of additional staged ratings is not warranted for this disability.  See Hart, 21 Vet. App. at 505

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral spine disability during each of the time periods on appeal.  This is especially true because the 20 percent rating currently assigned for this disability prior to October 15, 2013, contemplates mild to moderate lumbosacral spine disability due to such symptoms as mildly reduced flexion and lateral rotation of the lumbosacral spine and paravertebral muscle spasm from mid-thoracic to upper lumbar region (as seen on VA outpatient treatment in November 2011).  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral spine disability because the 40 percent rating currently assigned for this disability effective October 15, 2013, contemplates severe disability such as forward flexion of the thoracolumbar spine to 30 degrees or less.  See 38 C.F.R. § 4.71a, DC 5242-5237 (2013).  As noted above, the Veteran's lumbosacral spine was limited to 25 degrees of forward flexion on VA examination on October 15, 2013.  Although, as is explained below in more detail, the evidence indicates that the Veteran may be unemployable as a result of his service-connected lumbosacral spine disability, the Board is precluded from assigning a TDIU in the first instance.  The VA examiner noted in October 2013 that, although the Veteran had changed jobs, he was working part-time and pursuing additional education to improve his employment prospects.  And, as noted in the Introduction, an inferred TDIU claim is being remanded to the RO/AMC for additional development.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent prior to October 15, 2013, and greater than 40 percent thereafter, for a lumbosacral spine disability is denied.


REMAND

The Veteran also contends that he incurred peripheral neuropathy of the right upper extremity, including as due to a service-connected disability of the left upper extremity, and a bladder condition, irritable bowel syndrome, and a disability manifested by fatigue & joint & muscle pain, to include fibromyalgia, during active service.  And, as noted in the Introduction, a claim for TDIU due exclusively to the service-connected lumbosacral spine disability has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's currently appealed service connection claims, the Board notes that, in its September 2013 remand, it directed the RO/AMC to schedule the Veteran for appropriate VA examinations to determine the nature and etiology of these claimed disabilities.  The Board specifically requested that the VA examiner provide opinions which addressed the contended etiological relationship between each of these claimed disabilities and active service on a direct service connection basis.  See Board remand dated September 5, 2013, at pp. 4-5; see also 38 C.F.R. §§ 3.303, 3.304.  

Unfortunately, a review of the October 2013 VA examinations conducted while this appeal was on remand shows that the VA examiner did not provide any of the requested opinions concerning the contended etiological relationship between the Veteran's claimed disabilities and active service on a direct service connection basis.  Thus, the Board finds that, on remand, these examination reports should be returned to the VA examiner who conducted for addenda in which he provides the opinions originally requested in the September 2013 remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in December 2013 without complying with the September 2013 remand instructions.  Given this error, another remand is required. 

With respect to the Veteran's inferred TDIU claim, the record evidence shows that, on VA outpatient treatment in August 2009, the Veteran reported "feeling great restriction in his work from the back."  The Veteran asserted in a September 2009 lay statement that his service-connected lumbosacral spine disability interfered with his job as an embalmer and funeral director.  Following VA back (thoracolumbar spine) conditions DBQ in October 2013, the VA examiner stated that the Veteran reported that he currently worked part-time (20-24 hours) per week at Lowe's in a sedentary job and was in school to become a teacher.  This examiner also stated the Veteran previously had worked in a mortuary "but back necessitated job change and [return] to school to alter employment opportunities."  These findings suggest that the Veteran may be unemployable as a result of his service-connected lumbosacral spine disability.  Given the foregoing, and pursuant to the Court's decision in Rice, the Veteran's inferred claim for TDIU due exclusively to his service-connect lumbosacral spine disability is remanded to the RO/AMC for additional development.

In this case, the Veteran currently does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO/AMC should address the matter of extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), as a component of the claim for an increased rating for the service-connected lumbosacral spine disability, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for the service-connected lumbosacral spine disability, provide the Veteran with notice of the criteria for establishing entitlement to a TDIU, including an extra-schedular TDIU pursuant to 38 C.F.R. § 4.16(b).  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the VA Medical Center in North Little Rock, Arkansas, and ask the VA examiner who conducted the Veteran's October 15, 2013, VA intestinal conditions Disability Benefits Questionnaire (DBQ), VA urinary tract conditions DBQ, VA peripheral nerves conditions DBQ, and VA fibromyalgia DBQ to provide an addendum to each of these examination reports.  Provide a copy of this REMAND to the examiner for his review.

In his addendum to the October 15, 2013, VA intestinal conditions DBQ, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's irritable bowel syndrome was caused by, or is otherwise related to, active service.  

In his addendum to the October 15, 2013, VA urinary tract conditions DBQ, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hesitancy of urination was caused by, or is otherwise related to, active service.

In his addendum to the October 15, 2013, VA peripheral nerves conditions DBQ, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's subjective numbness and paresthesia of the right upper extremity (neuropathy) was caused by, or is otherwise related to, active service.

In his addendum to the October 15, 2013, VA fibromyalgia DBQ, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia was caused by, or is otherwise related to, active service.

A complete rationale must be provided for any opinions expressed.

3.  If, and only if, the VA examiner who completed the Veteran's October 15, 2013, VA intestinal conditions DBQ, VA urinary tract conditions DBQ, VA peripheral nerves conditions DBQ, and VA fibromyalgia DBQ is not available, then forward the claims file and a copy of this REMAND to an appropriate clinician for his or her review.  Following a review of this REMAND and the Veteran's VBMS paperless claims file, this clinician should answer the following question:  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's irritable bowel syndrome, hesitancy of urination, subjective numbness and paresthesia of the right upper extremity (neuropathy), or fibromyalgia was caused by, or is otherwise related to, active service?  The clinician should provide a separate etiological opinion for each of these conditions (irritable bowel syndrome, hesitancy of urination, subjective numbness and paresthesia of the right upper extremity (neuropathy), and fibromyalgia).  A complete rationale must be provided for any opinions expressed.

4.  Review the opinions obtained in response to the development requested above and determine whether the REMAND directives have been met.  If not, then return the relevant examination report to the appropriate clinician for an addendum which provides the requested opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review the claims file to ensure that all of the requested development for the claim for TDIU is completed, to the extent possible, and arrange for any additional development indicated, including a VA examination if deemed warranted.  Then, adjudicate the claim for TDIU due exclusively to the service-connected lumbosacral spine disability, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).

6.  After the above actions have been completed, re-adjudicate the claims of service connection for: (1) peripheral neuropathy of the right upper extremity, including as due to a service-connected disability of the left upper extremity; (2) a bladder condition; (3) irritable bowel syndrome: and (4) a disability manifested by fatigue & joint & muscle pain, to include fibromyalgia.

7.  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


